Title: To James Madison from Bohl and John Bohlen, 13 March 1815
From: Bohlen, Bohl,Bohlen, John
To: Madison, James


                    
                        Philadelphia 13th March 1815th
                    
                    The Petition of Bohl and John Bohlen, Merchants and residents of the City of Philadelphia humbly sheweth to your Excellency
                    That they have been extensively engaged in the shipping business as Merchants from the Port of Philadelphia to foreign Ports or places for many years past, and that in the year Eighteen hundred & Ten they purchased large quantities of West-India produce in order to the Exportation thereof from this Country to Europe. That on the twenty ninth day of January in that year they became the bonafide Purchasers of Nineteen

hundred and sixty bags of coffee in the city of Baltimore for the purpose of Exportation, and paid for the same which coffee was purchased under the belief that it was regularly and lawfully imported into the United States, in Contravention of no law in as much as the same had been Entered in the usual manner & the duties thereof secured to be paid.
                    Your Petitioners further state that some time after the purchase so made by them the said coffee was seized by the custom house officers at Baltimore on the charge that the same had been imported from the Island of St Domingo and was therefore subject to forfeiture under the Act of Congress passed on the first day of March 1809 Entitled “An act to interdict the commercial intercourse between the United States and Great Britain and France and their dependencies.” That the said coffee was libelled in the District Court of the United States for the District of Maryland, and that the Honorable District Judge of the said Court decreed in favor of your Petitioners the claimants, on the principle of their having been bonafide purchasers without notice which decree was affirmed in the Circuit Court of the United States for the said District, on an appeal on the part of the United States but which several decisions were reversed by the Supreme Court of the United States at its February session 1814 under (as your Petitioners understand and believe) a great diversity of opinion in the Judges of the said Court, as at the preceeding session thereof the Judges were equally divided and had a decision then have taken place, the Judgments rendered below must have been affirmed.
                    Your Petitioners further beg leave to represent to your Excellency, that without presuming to impugn the soundness of the decision of the Supreme Court they can with confidence state, that the Law as pronounced has caused no small alarm among commercial men and must tend to diminish that confidence which is the soul of commerce in as much as it is next to impossible for dealers to know when goods are regularly introduced into the Country but by a recurrence to the Custom houses and there to ascertain whether the requisites of the Law have been Complied with and the goods such as might be lawfully imported. They further state, that it has been heretofore the universally received opinion among Merchants and it is believed that such was the opinion of some of the officers of the Customs that for Purchasers to be secure in their purchases, they had only to ascertain whether the goods imported had been in the usual manner entered and the duties secured and to procure the usual certificate vouching the fact, They would further beg leave to state that at the time when the said coffee was imported it was a general opinion entertained among commercial men and such opinion was Sanctioned by many of the most eminent legal characters in the Country, that St Domingo did not come within the purview of the non Intercourse law or within the intention of the framers of that act that Island being at that time and ever Since in the hands of Persons who

disclaimed all dependence or Connection with France and who had not, either directly or indirectly any intercourse with her; and whilst the Government justly interdicted all Commercial intercourse with Great Britain and France, they thought they might rightfully carry on a trade, which not only enriched this country and increased its Revenue but which in Some measure served as a substitute for that trade which we were obliged to abandon in consequence of the unjust aggressions and depredations committed on our trade by the two great Belligerents.
                    Under these Circumstances your Petitioners are emboldened to throw themselves on your Excellency’s Consideration and particularly as they are informed that it is extremely doubtfull whether your Petitioners can under the provisions of the Law which authorises the Secretary of the Treasury to mitigate or remit fines, penalties and forfeitures be relieved by an application to that Department, because that Law seems only to embrace the cases of persons incurring a penalty or forfeiture by their illegal importations and not the cases of those who become purchasers under them, and also, that under Circumstances, less favorable your Excellency has been pleased to grant relief from forfeitures incurred by the importation of articles from the Island of St Domingo, made about the same time, when your Petitioners made the purchase of the coffee aforesaid.
                    Wherefore your Petitioners humbly pray that your Excellency will be pleased to pardon the offence of the importation of the said coffee, and to order the proceedings at Law against your Petitioners at the suit of the United States to be Stayed. And Your Petitioners will as they are in duty bound ever pray
                    
                        B & J. Bohlen
                    
                